Nott, Ch. J.,
dissenting:
The Navy personnel act is the most radical piece of legislation concerning the Army or Navy that has ever been enacted by Congress. It affects every officer in the Navy, and it will continue to affect every officer in the Navy so long as the statute remains in force. It also affects the accounting officers, for the account of every officer in the Navy is to be stated according to the new law and not according to the old. Therefore it is of the utmost importance that the true construction to be given to this statute should be final and should be given at the earliest possible moment. Its construction is a matter of public importance, and an erroneous construction will be a matter of public inconvenience, and its true and final construction can be given only by the court of last resort. If the construction given the statute by an inferior court is erroneous and the question ultimately reaches the Supreme Court and the interpretation of the statute is reversed, and the accounting officers have to change their basis of computation and reinvestigate and restate the accounts of all the officers in the Navy, it will be a matter of very serious public inconvenience.
*155This being the condition of these naval-cases, I am of the opinion that it is the duty of this court to do all in its power to aid the Supreme Court in readity acquiring a clear comprehension of the facts involved, and then render judgments in test cases which can be reviewed bjr the Supreme Court.
Ordinarily it is for' a plaintiff to make out his case, both as to the facts and the law, and for an inferior court to decide according to its best judgment; but when the defendants have the right of appeal, which is denied to the plaintiff, the rule must be varied to meet the circumstances of the case; and where the public interest requires that an important question of statutory interpretation should be determined by the Supreme Court, it is apparent that the decision of an inferior court, divided in opinion and .reaching its conclusion by a bare majority of its members, is not a determination of the questions involved which will operate for the public welfare.